Case 2:17-cv-02651-GMN-EJY Document 48-2 Filed 09/03/19 Page 1 of 3




                     EXHIBIT B
                 Declaration of Ronald Green
         Case 2:17-cv-02651-GMN-EJY Document 48-2 Filed 09/03/19 Page 2 of 3



     Marc J. Randazza (NV Bar No. 12265)
 1
     Ronald D. Green (NV Bar No. 7360)
 2   Alex J. Shepard (NV Bar No. 13582)
     RANDAZZA LEGAL GROUP, PLLC
 3   2764 Lake Sahara Drive, Suite 109
 4   Las Vegas, NV 89117
     Telephone: 702-420-2001
 5   ecf@randazza.com

 6 Attorneys for Defendants
 7 Stephen Fairfax and MTechnology
 8                            UNITED STATES DISTRICT COURT
 9                                DISTRICT OF NEVADA
10
   SWITCH, LTD.,                               Case No.: 2:17-cv-02651-GMN-VCF
11 a Nevada limited liability company,
12
                Plaintiff,                     DECLARATION OF RONALD D. GREEN
13
          vs.
14
   STEPHEN FAIRFAX; MTECHNOLOGY;
15
   DOES 1 through 10; and ROE ENTITIES 11
16 through 20, inclusive,
17              Defendants.
18
19        I, Ronald D. Green, Jr., under penalty of perjury, hereby declare as follows:
20        1.    I am a partner at the law firm Randazza Legal Group, PLLC and
21 counsel for Defendants MTechnology (“MTech”) and Stephen Fairfax in the
22 above-referenced matter.
23        2.    I am over the age of 18 and I make the statements in this declaration
24 pursuant to my own first-hand knowledge and would be competent to testify to
25 the statements made therein.
26
27
28                                          -1-
                               Declaration of Ronald D. Green
                                  2:17-cv-02651-GMN-VCF
        Case 2:17-cv-02651-GMN-EJY Document 48-2 Filed 09/03/19 Page 3 of 3




 1        3.     Plaintiff Switch, Ltd. (“Switch”) and Defendants MTech and Mr. Fairfax
 2 differ on the appropriate contents of the eventual protective order that will
 3 govern this case.
 4        4.     The parties have attempted in good faith to resolve these differences
 5 by conducting two meet and confer conferences on August 23, 2019 and August
 6 29, 2019.
 7        5.     Despite these attempts, the parties have been unable to resolve their
 8 differences, necessitating the intervention of this Court.
 9        6.     During the meet and confer conference on August 29, 2019, Sam
10 Castor, in-house counsel for Switch, said on two separate occasions that Switch

11 needed discovery in this case to “substantiate” its anticipated claims against
12 Aligned Data Centers, one of Switch’s primary competitors.
13        7.     Mr. Castor additionally misrepresented that Switch had dismissed its
14 claims against Aligned Data Centers in the U.S. District Court for the Eastern District
15 of Texas without prejudice. However, those claims were dismissed with prejudice.
16        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
17 foregoing is true and correct.

18
19        Executed on: 3rd day of September, 2019.
20
                                                         /s/ Ronald D. Green
21                                                       Ronald D. Green. Esq.

22
23
24
25
26
27
28                                           -2-
                                Declaration of Ronald D. Green
                                   2:17-cv-02651-GMN-VCF
